Citation Nr: 0513578	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-15 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected hemorrhoids.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected allergic rhinitis.  

3.  Entitlement to service connection for a gastrointestinal 
disability characterized by complaints of heartburn.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Milwaukee, Wisconsin.  

Procedural History

The veteran served on active duty from July 1972 until 
September 2000.  

In October 2002, the Milwaukee RO received the veteran's 
claim of entitlement to service connection for hemorrhoids, 
rhinitis and heartburn.  The July 2001 rating decision 
granted service connection for hemorrhoids and rhinitis.  
Noncompensable disability ratings were assigned to both 
conditions.  The RO denied the veteran's claim of entitlement 
to service connection of heartburn. The veteran disagreed 
with the July 2001 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in May 2003.  
Thereafter, due to the veteran's relocation, the claim was 
transferred to the RO in Lincoln, Nebraska.  

On his VA Form 9, the veteran indicated that he wished to 
have a Travel Board hearing before a member of the Board at 
the RO.  By correspondence received in January 2005, the 
veteran indicated that he was withdrawing his request for a 
hearing.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids manifest as discomfort during 
exercise, the need for daily fiber therapy, treatment with 
topical medications and reported occasional flare-ups.  

2.  The veteran's allergic rhinitis manifests as seasonal 
experiences of rhinorrhea, postnasal drip, itching eyes, 
itching ears and headaches without periods of incapacitation 
or evidence of nasal obstruction or polyps.  

3.  The veteran does not have a currently diagnosed 
gastrointestinal disability.  


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating have been met 
for service-connected hemorrhoids have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7336 (2004).

2.  Criteria for a higher disability rating for the veteran's 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.31; 4.97, Diagnostic Code 6522 (2004).  

3.  A gastrointestinal disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased disability ratings 
for service-connected hemorrhoids and allergic rhinitis.  
Essentially, he contends that the level of disability he 
experiences from these two conditions corresponds to a level 
of disability beyond the currently assigned noncompensable 
ratings.  The veteran also seeks service connection for a 
claimed gastrointestinal disability which manifests as 
heartburn.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the April 
2003 SOC and the September 2004 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in May 
2004, which was specifically intended to address the 
requirements of the VCAA.  The May 2004 letter from the RO 
explained in detail the evidence needed to substantiate his 
claim, such as private and VA medical records.  Thus, this 
letter, along with the April 2003 SOC and the September 2004 
SSOC, not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case and what 
evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2004 letter, the veteran was informed that "VA is 
responsible for getting . . . records from any Federal 
agency.  This includes medical records from the military, 
from VA hospitals . . . or from the Social Security 
Administration."  The letter further advised that VA would 
make reasonable efforts "Relevant records not held by a 
Federal agency.  This may include records from State or local 
governments, private doctors and hospitals or current and 
former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its May 2004 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has them....  It's still your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal government department or agency."  
[Emphasis as in the original letter.]  The veteran was also 
informed that he was responsible to sign a release to give VA 
the authority to request documents from private sources.  

The May 2004 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all relevant evidence 
could be obtained.  [See the May 2004 letter, pages 1, 4.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2004 letter directed the veteran 
"If there is any other evidence or information that you 
think will support your claim please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.  In May 2004, the 
veteran specifically responded to this letter and advised VA 
that he had no further evidence to submit.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the May 2004 letter expressly notified 
the veteran and his representative that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
next adjudicated by the RO in September 2004, prior to the 
expiration of the one-year period following the May 2004 VCAA 
letter, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
by rating decision in July 2001.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004).  However, the veteran's claim was 
subsequently readjudicated via a Supplemental Statement of 
the case in September 2004, after the veteran had received 
complete VCAA notice via the May 2004 letter and after he had 
been accorded the opportunity to respond thereto.  Thus, any 
concerns expressed in Pelegrini have been rectified.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records and VAMC outpatient 
treatment records.  During the course of the claim, the 
veteran was accorded two VA Compensation and Pension (C & P) 
examinations in December 2000 and August 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  In May 
2003, the veteran requested a Travel Board hearing before a 
member of the Board at the RO.  He withdrew his hearing 
request by January 2005 correspondence.  See 38 C.F.R. 
§ 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Increased rating claims

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

1.  Entitlement to an increased (compensable) evaluation for 
service-connected hemorrhoids.  

Analysis

The veteran seeks an increased evaluation for his service-
connected hemorrhoids, which have been rated by the RO with a 
noncompensable rating under 38 C.F.R. § 4.114, Diagnostic 
Codes 7336 (2004).  Essentially, he contends that the 
disability caused by his hemorrhoids comprises a greater 
limitation than is acknowledged by the currently assigned 
noncompensable disability rating.  More specifically, the 
veteran complains of quarterly flare-ups which cause 
discomfort during exercise.  

Assignment of diagnostic code

The veteran's VA outpatient treatment records indicate a 
diagnosis of hemorrhoids.  Since Diagnostic Code 7336 is the 
only code specifically for hemorrhoids, either external or 
internal, it is the proper code for rating the veteran's 
hemorrhoids.  Moreover, the veteran and his representative 
have not disputed the use of this diagnostic code or 
suggested another code as more appropriate. 

Schedular rating

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
digestive system disabilities.  See 66 Fed. Reg. 29488 (May 
31, 2001) [effective July 2, 2001].  However, the criteria 
for hemorrhoids are the same under both the old and new 
regulations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, both before 
and after July 2, 2001, a noncompensable rating is assigned 
for mild or moderate hemorrhoids.  
A 10 percent rating is warranted for hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent 
evaluation is warranted when there is persistent bleeding and 
secondary anemia, or with fissures. 

The Board observes that the words "mild", "moderate" and 
"frequent" are not defined in the VA Schedule for rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2004).  Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.  
The medical evidence of record does not indicate fissure, 
anemia or persistent bleeding as would be required for a 
rating of 20 percent disabling.  On examination in August 
2004 and December 2000, no evidence of bleeding was found.  
The examiners also did not note fissure or anemia.  There is 
otherwise no clinical evidence of anemia.  

The veteran reports occasional blood during periods of flare 
up, but such has not been shown on clinical evaluation.  The 
bleeding, by the veteran's own report, is occasional and 
cannot be characterized as "persistent" as required under 
this criteria.    

Further, on examination in August 2004 and December 2000 the 
examiners found no evidence of large masses or irreducible 
hemorrhoids.  The August 2004 examiner diagnosed external 
hemorrhoids, but there was no suggestion that these were 
large or irreducible.  Additionally, the medical evidence of 
record includes June 2004 treatment at the VAMC.  At that 
time, the veteran's hemorrhoids were described as "non-
thrombosed at this time." There was no finding of masses or 
referral for treatment other than continued use of topical 
prescription medication.  
The medical evidence of record does not document hemorrhoids 
that are irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  There has been no showing 
of excessive tissue and there is no evidence of frequent 
recurrences.    

The Board does not doubt the veteran's statements to the 
effect that he experiences occasional hemorrhoid flare-ups.  
However, there is no evidence that his hemorrhoids are of 
such severity as to warrant a compensable disability rating.  
Except for the June 2004 treatment record, there is no 
evidence that he has sought medical attention for the 
hemorrhoids in recent years.  The August 2004 VA examiner 
noted that physical examination of the veteran was 
unremarkable.  Thus, although the Board has no reason to 
doubt the veteran's report of occasional hemorrhoids with 
pain, bleeding and itching, at worst the hemorrhoid condition 
described by the veteran and documented in the medical 
records is episodic and mild to moderate.

In short, the veteran's hemorrhoids do not meet the criteria 
for a compensable disability rating.  

Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed. 

The RO assigned the noncompensable disability rating 
hemorrhoids under Diagnostic Code 7336 effective from October 
1, 2000, the date of the RO's receipt of the veteran's 
initial claim of entitlement to service connection.  The 
medical evidence of record appears to support the proposition 
that the veteran's service-connected hemorrhoids have been 
relatively stable in terms of symptomatology and frequency of 
flare-ups.  For example, at the August 2004 VA examination 
the veteran stated that he had been able to use topical 
ointments and over the counter medications to control the 
symptoms which he experienced and that no surgery had been 
required at any time since the original onset of his 
hemorrhoids.  Accordingly, there is no evidentiary basis for 
assigning anything other than a noncompensable disability 
rating under Diagnostic Code 7336 at any time.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected rhinitis.  

Analysis

Assignment of diagnostic code

The veteran's August 2004 VA examination indicate a diagnosis 
of allergic rhinitis.  Diagnostic Code 6522 is the code which 
rates allergic rhinitis.  




Specific schedular criteria

Under Diagnostic Code 6522, allergic rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side is assigned 
an evaluation of 10 percent.  Allergic rhinitis with polyps 
is 
assigned 30 percent.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2005).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2005).

Schedular rating

For reasons expressed immediately below, the Board has 
concluded that a compensable evaluation is not warranted for 
the veteran's service-connected allergic rhinitis under the 
applicable rating criteria.  

When the veteran's upper respiratory system was examined by 
VA in December 2000 and again in August 2004, it was noted 
that his nose and sinuses were essentially normal.  There was 
no obstruction of his nostrils and no postnasal drip.  The 
August 2004 examiner's impression was allergic rhinitis, 
generally controlled by Loratadine.  

In this case, there is no competent medical evidence of 
polyps.  Nor is there evidence of significant obstruction of 
either nasal passage.  In addition, there has been identified 
no other symptomatology which comports with the assignment of 
a compensable disability rating.  Based on the medical 
evidence of 
record, the Board concludes that the veteran's symptomatology 
does not approximate that which would allow for the 
assignment of a compensable disability rating for his 
service-connected allergic rhinitis.

In sum, although the Board does not doubt that the veteran's 
service-connected rhinitis occasionally causes him 
discomfort, the medical and other evidence of record supports 
a conclusion that the veteran's allergic rhinitis 
symptomatology does not warrant a compensable evaluation 
under the schedular criteria.  
See 38 C.F.R. § 4.31 (2004).

Fenderson considerations

This issue involves the veteran's appeal of an initially 
assigned disability rating.  As discussed above, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See Fenderson, 
supra.  

The medical evidence which refers to the veteran's allergic 
rhinitis symptomatology has been consistent in demonstrating 
virtually no symptomatology.  The Board's overall impression, 
based on these records, is that the service-connected 
allergic rhinitis has not changed appreciably since his 
retirement from service.  Therefore, staged ratings are not 
applicable.

3.  Entitlement to service connection for a gastrointestinal 
disability characterized by complaints of heartburn.  

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists]. 

Factual Background

The veteran's service medical records have been obtained and 
associated with his claims folder.  In the veteran's June 
2000 medical history he reported incidents of heartburn based 
on dietary triggers, specifically beef and citrus juices.  A 
history of heartburn was further noted at his June 2000 
retirement physical examination.  

In a July 2000 service medical record, the veteran reported 
an incident of reflux and requested medical treatment.  No 
diagnosis was rendered and no follow up treatment occurred.  

During a December 2000 VA examination, the examiner noted the 
veteran's reports of ongoing heartburn and the veteran's 
reports of a diagnosis of Gastroesophageal Reflux Disease 
(GERD).  The examiner's finding was subjective complaints of 
heartburn which did not, in the examiner's opinion, indicate 
a need for additional diagnostic testing.  

An August 2004 VA examination indicated a provisional 
diagnosis of GERD pending the results of the upper 
gastrointestinal system series.  However, an August 2004 X-
ray of the veteran's upper gastrointestinal system resulted 
in a finding of a normal upper gastrointestinal series with 
"no evidence of gastroesophageal reflux or hiatal hernia."  
After the examiner reviewed the results of the x-ray, the 
clinical diagnosis was modified to episodes of dyspepsia, no 
radiographic evidence of GERD or hiatal hernia.  

Analysis

The veteran seeks service connection for a gastrointestinal 
disability which manifests by complaints of heartburn.  He 
contends that a current disability is related to complaints 
of reflux or heartburn during service.  

As discussed above, in order for a veteran to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

With respect to Hickson element (1), current disability, the 
record on appeal shows that no gastrointestinal disability 
has been diagnosed or treated.  The Board is of course aware 
that in connection with the veteran's August 2004 VA 
examination, GERD was given as a preliminary diagnosis,  
pending results of an upper gastrointestinal series x-ray.  
However, after diagnostic studies indicated a normal 
gastrointestinal system without findings consistent with GERD 
or hiatal hernia, the VA examiner concluded that there 
existed only "episodes of dyspepsia, no radiographic 
evidence of GERD or HH."  

There is no other evidence indicative of a diagnosed 
gastrointestinal disability.  
The December 2000 VA examiner also did not diagnose an 
underlying condition to explain the veteran's heartburn.  The 
Board observes that, in general, a symptom, such as 
heartburn, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

To the extent that the veteran is contending that he 
experiences GERD or another gastrointestinal disability, it 
is now well established that as a lay person without medical 
training he is not competent to opine on medical matters such 
as diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's own statements to the effect that a 
gastrointestinal disability currently exists are accordingly 
entitled to no weight of probative value.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997)
Hickson element (1), current disability, has therefore not 
been satisfied.  The claim of entitlement to service 
connection for a gastrointestinal disability characterized by 
heartburn fails on this basis alone.  

For the sake of completeness, the Board will also address the 
two remaining Hickson elements.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, as noted above the veteran's service 
medical records document that the veteran sought treatment 
for an incident of reflux during service.  Accordingly, 
element (2), in-service incurrence of disease or injury, has 
arguably been satisfied.  The Board adds, however, that no 
gastrointestinal disease was diagnosed during service.  

Turning to Hickson element (3), medical nexus, because the 
medical evidence of record does not show a current 
disability, it follows that there can be no finding of nexus, 
and none appears in the record.  

To the extent that the veteran himself attributes his 
complaints of heartburn which originated in service to a 
current disability, as discussed in greater detail above, the 
veteran is not a source of competent medical evidence.  See 
Espiritu, supra.  

In short, the service medical records further indicate that 
no gastrointestinal disability was diagnosed and none has 
been diagnosed in two post-service VA examinations.  In the 
absence of evidence of a current disability or any medical 
nexus,  two of the three elements required for service 
connection have not been met.  A preponderance of the 
evidence is against the veteran's claim, and entitlement to 
service connection for a gastrointestinal disability which 
manifests as heartburn is accordingly denied.  


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected hemorrhoids is denied.  

Entitlement to an increased (compensable) disability rating 
for allergic rhinitis is denied.  

Entitlement to service connection for a gastrointestinal 
disability which manifests as heartburn is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


